ORDER

PER CURIAM.
Husband appeals the trial court’s entry of a decree of dissolution, an order to distribute funds from the sale of the couple’s art collection, and an order relating to the sale of the marital home. All three appeals have been consolidated. In his consolidated brief Husband asserts five main points of error. All but one have been dismissed previously pursuant to Wife’s motion. The one issue remaining for our review is Husband’s claim that the trial court erred in finding that the separation agreement was not unconscionable. We affirm.
The trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b). Wife’s motion to strike Husband’s reply brief is granted.